Citation Nr: 0823474	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a pulmonary 
disorder to include chronic obstructive pulmonary disease and 
asthma, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1965, January 1966 to October 1969, and January 1970 
to January 1976.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Seattle, Washington, denied service connection for a 
pulmonary disorder to include chronic obstructive pulmonary 
disease and asthma.   

The Board notes that a claim of entitlement to service 
connection for shortness of breath and cough due to asbestos 
exposure was denied in April 2000.  At the time of the April 
2000 rating decision, there was evidence of a diagnosis of 
chronic obstructive pulmonary disease and this evidence was 
considered at the time of the denial.  Although the current 
claim is based upon an alleged association of the chronic 
obstructive pulmonary disease to alleged in-service exposure 
to various toxins such as fuel, cleaning solvent, lead dust 
and paint, a new etiological theory does not constitute a new 
claim.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  As 
such, the veteran's claim for service connection for a 
pulmonary disorder to include chronic obstructive pulmonary 
disease and asthma is subject to the requirements for the 
reopening of a previously denied claim, namely whether new 
and material evidence has been received with respect to the 
claim.  38 C.F.R. § 3.156 (2007).  The RO has not addressed 
this question.  The Board is required to first consider 
whether new and material evidence had been presented before 
the merits of claim can be considered.  The Board can make an 
initial determination as to whether evidence is "new and 
material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

The issue of entitlement to service connection for a 
pulmonary disorder to include chronic obstructive pulmonary 
disease and asthma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO denied 
entitlement to service connection for shortness of breath and 
cough to include chronic obstructive pulmonary disease due to 
asbestos exposure.    

2.  The evidence added to the record since the April 2000 
rating decision, is not cumulative or redundant; and by 
itself or in connection with the evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim for service connection for a 
pulmonary disorder to include chronic obstructive pulmonary 
disease and asthma.   


CONCLUSION OF LAW

Evidence added to the record since the final April 2000 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a pulmonary disorder to 
include chronic obstructive pulmonary disease and asthma is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 


Analysis

In an April 2000 rating decision, the RO denied the claim for 
entitlement to service connection for shortness of breath and 
cough to include chronic obstructive pulmonary disease due to 
asbestos exposure on the basis that there was no evidence 
that the current disability was due to asbestos exposure or 
that the veteran had an asbestos-related lung disease.  The 
veteran was notified of this decision in May 2000.  The 
veteran did not appeal this decision.  Thus, the rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In September 2004, the veteran filed an application to reopen 
the claim for service connection for a pulmonary disorder to 
include chronic obstructive pulmonary disease and asthma.  
The evidence submitted since the April 2000 rating decision 
includes a November 2000 and an August 2004 medical 
evaluation by Dr. J.B., the veteran's statement regarding 
exposure to chemicals in service, records of a pulmonary 
consult at the VA medical facility dated in September 2007 
and November 2007, and the veteran's testimony at the hearing 
before the Board in May 2008.  

The August 2004 medical evaluation by Dr. J.B. is new because 
this evidence has not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant.  
This evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim.  The 
evidence establishes that the veteran has some asthma, a 
diagnosis not shown by the evidence previously of record.  
The veteran's military career is also referenced.  See 
November 2000 statement, received in December 2000, as well.  
This evidence is material because it may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability.  A claimant does not 
have to demonstrate that the new evidence would probably 
change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this 
evidence is new and material.

The veteran's statement regarding his exposure to chemicals 
in service has not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant.  
This evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim.  In 
this statement, the veteran reported that he was exposed to 
lead dust, boiler brick dust, diesel fuel, jet fuel, welding 
fumes, burning gases, and cleaning solvents in service.  This 
evidence raises a reasonable possibility of substantiating 
the claim because this evidence establishes other possible 
in-service causes for the pulmonary disease.  

The VA pulmonary consult treatment records dated in September 
and November 2007 have not been previously submitted to 
agency decisionmakers, and are neither cumulative nor 
redundant.  This evidence is material because it relates to 
an unestablished fact necessary to substantiate the claim.  
The September 2007 VA pulmonary consult treatment records 
indicate that the impression was asthma with some component 
of chronic obstructive pulmonary disease perhaps due to 
occupational exposure in the past versus remolding, related 
to asthma.  The November 2007 VA pulmonary consult treatment 
record indicates that the impression was a never smoker with 
severe airflow obstruction, diminished DLCO, and some BD 
reversibility.  It was noted that the latter may represent 
intrinsic asthma or response to exposure listed above.  The 
veteran had reported exposure to bunker crude oil both liquid 
and burned, benzene, jet fuel, diesel fuel, toluene, carbon 
arc fumes, welding fumes, rust dust, second hand smoke, lead 
paint, sand blast dust, and phosphate.  It was further noted 
that severe airflow obstruction in a never smoker was very 
suspicious for a reaction to inhaled substance with some 
small airways involvement, as has been described, with 
asbestos and with the number of fumes listed above.  

This evidence is material because it establishes a possible 
relationship between the current disability and service.  It 
raises a reasonable possibility of substantiating the claim 
because this evidence establishes a possible nexus to 
service.    

In conclusion, the Board finds that the evidence received 
since the April 2000 rating decision is new and material, and 
the claim for service connection for pulmonary disorder to 
include chronic obstructive pulmonary disease and asthma is 
reopened.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the claim for 
service connection for pulmonary disorder to include chronic 
obstructive pulmonary disease and asthma is reopened and the 
appeal is granted only to that extent.  


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The Board finds that a VA medical 
examination is necessary in this matter in order to clarify 
the diagnosis of the veteran's pulmonary disorder and to 
determine whether the pulmonary disorder is medically related 
to the veteran's period of service. 

The veteran asserts that his pulmonary disorder, currently 
diagnosed as asthma and chronic obstructive pulmonary 
disease, is due to exposure to chemicals and other toxins in 
service.  The veteran reported that he was exposed to 
asbestos, lead dust, boiler brick dust, diesel fuel, jet 
fuel, welding fumes, carbon arc fumes, boiler fumes, burning 
gases, and cleaning solvents in service.  See the veteran's 
statement dated in September 2004 and a medical surveillance 
questionnaire dated in July 1986.  Service personnel records 
show that the veteran's occupations in service were fireman 
and boilerman technician.  Service personnel records show 
that the veteran served aboard the USS Springfield and USS 
Canopus.  The veteran's statements regarding exposure to 
chemicals are consistent with his circumstances of his 
military service. 

Service treatment records show that the veteran was treated 
for bronchitis on two occasions in service.  Service 
treatment records show that in May 1971, the veteran had 
complaints of a cough with productive yellow sputum for one 
week.  Examination of the chest detected rales and wheezes in 
both lung fields.  The assessment was bilateral bronchitis.  
A service treatment record dated in March 1974 shows that the 
veteran had complaints of a cough for three days.  
Examination of the chest revealed congestion mostly in the 
upper lobes.  The impression was bronchitis.  Upon discharge 
examination in January 1976, chest x-ray examination was 
within normal limits.   

There is evidence of post-service exposure to chemicals.  In 
an occupational medical surveillance questionnaire dated in 
July 1986, the veteran reported post-service exposure to 
chemicals.  He reported that from August 1977 to October 
1985, while working as a machinist, he was exposed to 
asbestos, welding fumes, carbon arc fumes, paint, and 
hydraulic fluid.  He reported that from October 1982 to 
present (July 1986), while working as a planner, he was 
exposed to Freon, cleaning fluids, asbestos, oil grease, and 
dust.  In a May 1999 medical surveillance questionnaire, the 
veteran reported from 1982 to present (May 1999), while 
working as a marine equipment surveyor, he was exposed to 
dust, oil, grease, asbestos, Freon, paint, hydraulic fluid, 
and carbon arc fumes.  Additional post-service medical 
evidence shows that in November 1983, chest x-ray examination 
was normal.  Hospital records dated in August 1984 note that 
the veteran had shortness of breath on exertion.  A February 
1998 medical surveillance examination report notes that 
bilateral apical pleural thickening was detected on chest x-
ray examination.  A May 1999 medical surveillance report 
related the findings of the pleural thickening to asbestos 
exposure.  The evidence of record shows that the veteran 
never smoked and he has had a history of obesity since 
service.  

Review of the record shows that the veteran underwent VA 
examination in April 1999 and a medical opinion was obtained 
by a VA pulmonologist in April 2000.  The pulmonologist 
opined that the veteran did not have a current asbestos-
related lung or pleural disease.  However, the VA examiner 
did not provide a medical opinion as to whether the current 
pulmonary disorder to include the diagnoses of chronic 
obstructive pulmonary disease and asthma first manifested in 
service or is related to the veteran's period of service 
including the exposure to chemicals.  Thus, the Board finds 
that a medical opinion as to the etiology of the current 
pulmonary disorder should be obtained.  The examiner should 
also consider the veteran's post-service exposure to 
chemicals and other possible etiologies of the pulmonary 
disorder including obesity or heart disease.   

The Board notes that in an April 2008 statement, the 
veteran's representative argues that the veteran's current 
pulmonary disorder may be caused by the service-connected 
hypertensive heart disease with hypertension which is 
currently rated at 30 percent.  Under 38 C.F.R. § 3.310, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection is also granted where a service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 C.F.R. 
§ 3.310 (in effect prior to and from October 10, 2006).  
Thus, the Board finds that a medical opinion as to whether 
the service-connected heart disease caused or aggravated the 
pulmonary disease should be obtained.  

The RO/AMC should obtain all records of the veteran's 
treatment for pulmonary disease from the VA Seattle 
Healthcare System dated from November 2007 to the present.  
VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment for the pulmonary disorder from 
the VA Seattle Healthcare System dated 
from November 2007 to the present.  

2.  The veteran should be afforded a VA 
examination by a pulmonary specialist to 
determine the nature and etiology of the 
pulmonary disorder to include chronic 
obstructive pulmonary disease.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should report all current 
diagnoses.  

The examiner should provide a medical 
opinion for the following questions: 

(a).  Is it at least as likely as not (50 
percent probability or more) that any 
current pulmonary disorder first 
manifested in service?  Attention is 
invited to the service treatment records 
which show that in May 1971 and March 
1974, bronchitis was diagnosed.  

(b).  Is it at least as likely as not (50 
percent probability or more) that any 
current pulmonary disorder is related to 
disease or injury in service including 
exposure to asbestos, lead dust, boiler 
brick dust, diesel fuel, jet fuel, 
welding fumes, carbon arc fumes, boiler 
fumes, burning gases, and cleaning 
solvents in service?  The examiner should 
comment on whether the post-service 
exposure to these chemicals cause or 
aggravated the pulmonary disease.  If the 
examiner finds that the post-service 
chemical exposure aggravated the 
pulmonary disorder, the examiner should 
provide an estimate of the degree of 
disability of the pulmonary disorder over 
and above the degree of disability caused 
by the in-service exposure.  

(c).  Is it at least as likely as not (50 
percent probability or more) that the 
veteran's current pulmonary disorder is 
caused or aggravated by the service-
connected hypertensive heart disease with 
hypertension?  If such aggravation is 
found, the examiner should provide an 
estimate of the degree of disability of 
the pulmonary disorder over and above the 
degree of disability that would exist 
without the aggravation caused by the 
heart disease (e.g., is the degree of 
increased disability of the pulmonary 
disease 10 percent, 20 percent, etc., 
above the baseline symptomatology after 
the effects of the service-connected 
heart disease with hypertension are 
considered?).  The increment should be 
identified and defined in terms of actual 
reported findings on examination.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

The examiner should provide a rationale 
for the opinion.  If an opinion can not 
be rendered, the examiner should so state 
in the report.

3.  Readjudicate the issue on appeal.  
The RO/AMC should consider whether 
secondary service connection is warranted 
under 38 C.F.R. § 3.310.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


